Case 4:19-cr-00832 Document 35-3 Filed on 11/27/19 in TXSD Page 1 of 10

2/26/2019 52
. P2

What is the name of your
C.I. that you used for 7815 —
Harding?

KERay ©
Gwen.

 

TERE LOA.
hse Cam RMOeTe\
SWEGQMANT

| — 22014 |
“THE CATE
oOo THES

 CELVANOIT

EVESWE. -

   
    

_ (2 GOVERNMENT —

 

A0g0002

 
Case 4:19-cr-00832 Document 35-3 Filed on 11/27/19 in TXSD Page 2 of 10

2/26/2019 52

What did you buy at 7815.
Harding and where did you
put it?

wis Beogyes.

QE HERSIN

=z Gelleve — -
Tac \tT

P7

A00003
Case 4:19-cr-00832 Document 35-3 Filed on 11/27/19 in TXSD Page 3 of 10

2/26/2019 . 52
; P6

How was the narcotics
packaged?

Fase

[Dsorv eel

A00004
Case 4:19-cr-00832 Document 35-3 Filed on 11/27/19 in TXSD_ Page 4 of 10°

(2/26/2019 sD
. P3

Do you have a case file for
7815 Harding? -

OU OeTES ake QL
Leo Cran pu TEE Buster

A00005

 
oO
a
—
oO
LO
cab)
Do

©
oO
QA
Y)
<
a
&
o
a
Ne
N
on
a
a
Cc
oO
TC
a
re
©
Lo
9
Ww
Cc
®
=
5
oO
oO
QA
N
o
©
oO
oO
_
o
o
a

Case 4

epper eae raed

 
Case 4:19-cr-00832 Document 35-3 Filed on 11/27/19 in TXSD Page 6 of 10
2/26/2019 . 52
pP\o Ee
Tee We
EVD ENCE.

 

ceo Us o
(you) QUE a
Been WHat

| Pusha ther
ys CEMIRE

A00007

P8
Case 4:19-cr-00832 Document 35-3 Filed on 11/27/19 in TXSD Page 7 of 10

2/26/2019 + B20

P5

 

ES SGREN Le BEL Asse

 

“T wape Bow ita {Kr

 

ARE. CaRRES wd PENEt 6S

 

TARE. OE CES US KEN

 

—  SBwewr Csemr (cr

 

 

We Wray [BE Sstut AW

 

PS SSE SWOW,

 

TL MADE tHe Puce”

 

 

Boy by 2k

 

 

TT Un verans Vs

 

 

 

au Resor Bp ERA

 

 

 

 

= Bought F-tROX ee
Wee.

 

 

 

T LAS \oFo  @SsPrg woo

 

 

 

PECO\E ox NYE Bes\evce

 

Th per sore ae

 

THE Gx 3 brash

 

Reon was Holt  \\ste

 

 

Tp (ore -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ A00008

 
Case 4:19-cr-00832 Document 35-3 Filed on 11/27/19 in TXSD Page 8 of 10

2/26/2019 . . 52
a Lo Pd

 

Cacee PRe Seven.

 

 

GBsERVE hte NAR Cat

 

 

 

\Alkc A WAS SUecktase Fea

 

Tas Bese Nos

 

 

 

TL Reg Ther stavMeps 2M

 

“Hue | ARAN pet.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ok Ne red ees

 

 

 

 

 

 

 

 

 

 

 

 

 

A00009 |

 
Case 4:19-cr-00832 Document 35-3 Filed on 11/27/19 in TXSD Page 9 of 10°

 

 

 

 

 

 

 
Case 4:19-cr-00832 Document 35-3 Filed on 11/27/19 in TXSD Page 10 of 10

 

 

 

 

 

 

 

 
